EXHIBIT 10.19

THIRD AMENDMENT

TO THE

ARKANSAS BEST CORPORATION 2005 OWNERSHIP INCENTIVE PLAN

(as Amended and Restated)

 

WHEREAS, the Company’s board adopted the Arkansas Best Corporation 2005
Ownership Incentive Plan (the “Plan”) as of February 24, 2005; and

 

WHEREAS, Section Nineteen of the Plan authorizes the Board of Directors of the
Company (the “Board”), the Compensation Committee of the Board or another
committee of two or more directors as established by the Board to administer the
Plan to amend the Plan from time to time;

 

WHEREAS, effective May 1, 2014 the Company has changed its name from Arkansas
Best Corporation to ArcBest Corporation;

 

WHEREAS, the executive officers of the Company desire to amend the Plan so that
the Plan name and references to the Company are consistent with the change in
name; 

 

NOW, THEREFORE, effective May 1, 2014, the Company amends the Plan as follows:

 

1.



The name of the Plan shall be changed to the ArcBest Corporation 2005 Ownership
Incentive Plan and references to the Arkansas Best Corporation 2005 Ownership
Incentive Plan shall be changed accordingly. 

 

2.



The name of the Company shall be changed to ArcBest Corporation and all
references to the Arkansas Best Corporation shall be changed accordingly.

 

 

4840-3927-4778.2 

--------------------------------------------------------------------------------